In re Keaty, Robert B.; Keaty, Thomas S.; Keaty & Keaty; — Defendant(s); apply*331ing for supervisory and/or remedial writs; Parish of East Baton Rouge, 07th Judicial District Court, Div. “A”, No. 24,913-A; to the Court of Appeal, Third Circuit, No. CW93-0336.
Stay granted. Sheriff’s sale of Keaty property in East Baton Rouge Parish is stayed pending further orders of this Court. If trial judge intends to recuse himself as applicant represents, sale cannot be held until after new judge has an opportunity to consider this matter.
HALL, J., not on panel.